internal_revenue_service number release date index number -------------------------------- -------------------------- ------------- ---------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc ita b04 plr-120656-09 date date legend legend taxpayer buyer state year year year year month month date date date date y dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh --------------------------------------- ---------------------------------------------- -------------------- ------- ------- ------- ------- --------------------- ----------- --------------------------- ---------------------- -------------------------- ------------------ ------ --------------- ------------ -------------------- --------------------- ------------------ ------------ --------------- dear ------------------- this is in reply to taxpayer’s request for a ruling requesting permission to use an alternative method of basis recovery under sec_15a_453-1 of the temporary regulations under the installment_sales revision act of to report payments from a contingent_payment_sale in accordance with sec_15a_453-1 taxpayer filed its plr-120656-09 ruling_request prior to the due_date including extensions of its year form_1065 u s return of partnership income facts taxpayer is a state limited_liability_company that is treated as a partnership for federal_income_tax purposes it uses the cash_receipts_and_disbursements_method of accounting and files its returns on a calendar_year basis in month taxpayer entered into an agreement to sell its business and certain assets acquired assets to buyer the closing of the transaction contemplated by the purchase agreement occurred on date pursuant to the purchase agreement buyer purchased the acquired assets under the terms of the purchase agreement excluding a nominal consideration buyer agreed to i assume certain liabilities of taxpayer at closing and ii pay taxpayer a contingent purchase_price the contingent purchase_price consists of three contingent earn-out payments that were to be made for the following earn-out periods i from date until date hereinafter year ii year and iii year the earn-out payment for each earn-out period equals y of the net client revenues for that earn-out period net client revenues are defined generally as credited revenue during the relevant earn-out period minus direct expenses during that period the earn-out payment for each earn-out period is the aggregate of the monthly net client revenues both positive and negative for that period if an earn-out payment is due buyer will make the payment in month of the year immediately following the applicable earn-out period there was no ceiling on the earn-out payments taxpayer reported dollar_figureb as income in the year_of_sale as depreciation_recapture under sec_453 in addition taxpayer transferred certain assets with an aggregate basis of dollar_figurec taxpayer aggregated the dollar_figureb and dollar_figurec to compute the ultimate gain_or_loss of the sale taxpayer was an investment_advisor and financial consultant and its earnings were a function of assets under management aum taxpayer’s business focused primarily on the servicing of large institutional clients so that a loss of a client is of considerable consequence in determining the aum as is a decline in the securities market for the year earn-out period taxpayer was paid an earn-out payment of dollar_figured in year for the year earn-out period taxpayer’s earn-out payment which was paid in year was only dollar_figureh this was due to the decline in the securities market and loss of a significant number of customers as well as significant customers beginning in year and continuing through year to illustrate as of date the aum was dollar_figuree as of date however the aum had declined by over to dollar_figuref this decline was due in part to the fact that there was a loss of about of the customers in addition taxpayer plr-120656-09 supplied information indicating that in each month of the year earn-out period through date net client revenues have been less than dollar_figure taxpayer has represented that there will be no earn-out payment payable in year due to the loss of customers and the financial crisis taxpayer’s representation is based on actual revenue figures through date and estimates for the remainder of year based on the foregoing taxpayer asserts that the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of its basis on the sale of the acquired assets ruling requested taxpayer requests a ruling allowing it to use an alternative method of basis recovery as provided under sec_15a_453-1 under its alternative method of basis recovery taxpayer proposes to allocate dollar_figured of basis to year the remaining basis of dollar_figureg to year and dollar_figure of basis to year law and analysis sec_453 of the internal_revenue_code provides that except as otherwise provided income from an installment_sale is taken into account under the installment_method sec_453 defines installment_sale to mean a disposition of property where at least one payment is to be received after the end of the taxable_year in which the disposition occurs sec_453 defines installment_method as a method under which the income recognized for any taxable_year from a disposition of property is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a 453a-1 c i provides that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer’s basis inclusive of selling_expenses shall be allocated to the taxable years in which payments may be received under the agreement in equal annual increments plr-120656-09 sec_15a_453-1 generally provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer's basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred eg corporate stock has been sold for future payments contingent on profits and an inadequately insured major plant facility of the corporation has been destroyed taxpayer has shown based on the decline in the value of assets under management loss of significant customers and the financial crisis that it is reasonable to assume that it will not receive an earn-out payment in year conclusion based on the information provided and each representation made taxpayer’s proposed alternative method of basis recovery i represents a reasonable method of basis recovery and ii will result in basis recovery at a rate twice as fast as the rate which basis would be recovered using the normal basis recovery rules accordingly we conclude that taxpayer may use its proposed alternative method of basis recovery for the sale of assets under the purchase agreement plr-120656-09 caveats we do not express or imply an opinion on the federal tax consequences of any aspect of these transactions other than that expressed in conclusion above for example we do not express an opinion concerning taxpayer’s basis in the acquired assets including the basis of class i and class_v_assets as reported on its form_8594 asset acquisition statement under sec_1060 in addition this ruling assumes that buyer’s assumption of taxpayer’s liabilities did not result in a payment under sec_15a b this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations that the taxpayer submitted under penalties of perjury by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the taxpayer must attach a copy of this letter to any federal tax_return to which it is relevant or if it files its returns electronically a statement to its return providing the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer’s authorized representative sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting cc
